Citation Nr: 0905097	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-19 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder (PTSD), which is currently evaluated as 30 
percent disabling.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Son

ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The Veteran served on active duty from October 1964 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that granted service connection for PTSD and 
assigned an evaluation of 10 percent effective April 9, 2003, 
and denied service connection for bilateral hearing loss and 
tinnitus.

The RO increased the Veteran's rating evaluation for PTSD to 
30 percent in an October 2006 supplemental statement of the 
case.  However, since that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993). 

The Veteran appeared at the RO and testified before a 
Decision Review Officer in September 2006 and the undersigned 
Veterans Law Judge in September 2007.  Transcripts from both 
hearings have been added to the record.

The issues of entitlement to an increased evaluation for PTSD 
and entitlement to service connection for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.






FINDING OF FACT

The Veteran's bilateral hearing loss first manifested many 
years after service and the competent medical evidence does 
not establish that his condition is related to service or any 
aspect thereof, including noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in December 2004; a rating 
decision in May 2005; and a statement of the case in May 
2006.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the October 2006 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  




Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as hearing loss, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 

In the present appeal, the Veteran asserts that he has 
bilateral hearing loss that was caused by noise trauma he 
experienced during service.  He testified that as a combat 
construction specialist, he was constantly exposed to noise 
from ordinance disposal, mine detonation, and fire fights.  
He also claimed that a rocket explosion caused him to lose 
his hearing for approximately 4 days.

Service personnel records confirm that the Veteran served in 
Vietnam as a combat construction specialist.  He was also 
awarded medals to include the National Defense Service Medal, 
the Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal.  Since the Veteran is competent to state that 
he experienced noise exposure in service, the Board accepts 
his statements and concludes that it is likely that he was 
exposed to acoustic trauma while on active duty. 

Under VA laws, impaired hearing is considered a disability 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of those frequencies are 26 
decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.  

Prior to entering service, the Veteran underwent an 
audiological evaluation in October 1964, the results of 
which, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
0

0
Left Ear
0
0

5

The Veteran's service medical records are void of any 
complaints, symptoms, diagnoses, or treatment attributable to 
bilateral hearing loss.  Further, at the time of his 
separation in November 1968, his puretone thresholds, in 
decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
0

5
Left Ear
0
0

0

Thus, the record demonstrates that the Veteran did not have a 
hearing loss disability under VA standards upon separation 
from service.  38 C.F.R. § 3.385.

The first record showing that the Veteran complained of or 
sought treatment for hearing loss does not occur until 
November 2000, approximately 32 years after his separation 
from service.  Therefore, presumptive service connection is 
inapplicable because hearing loss disability did not manifest 
to a compensable degree within one year following the 
Veteran's separation from service.  Moreover, such a lengthy 
period without evidence of treatment or continuity of 
symptoms weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

During a VA examination conducted in April 2005, the Veteran 
had the following puretone thresholds, in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
25
70
Left Ear
5
10
35
85

The Veteran's average puretone threshold was 31.25 in the 
right ear and 33.75 in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 86percent in the left ear.  The examiner stated 
that she could not opine as to whether the Veteran's hearing 
loss was caused by acoustic trauma during service without 
resorting to mere speculation.  However, she did note that 
the Veteran had normal hearing sensitivity thru 4000Hz upon 
entry and discharge.  The examiner based her opinion on 
examination of the Veteran and her review of the claims file.  
The file does not contain any other competent medical 
opinions.  

Thus, the Board acknowledges that the Veteran has a hearing 
loss disability under of 38 C.F.R. § 3.385.  However, after a 
thorough review of the record, the Board finds that the 
evidence does not establish a link between the Veteran's 
current hearing disability and his acoustic trauma during 
service.  

In a July 2007 brief, the Veteran's representative contended 
that the opinion provided by the April 2005 VA audiologist 
was unclear because she stated that she would "find it hard 
not to opine that it is at least as likely as not that the 
Veteran's hearing loss was caused by the service."  Although 
the examiner did preface her opinion with the quoted 
language, she ultimately concluded that the issue could not 
be resolved without resort to speculation.  Therefore, in the 
absence of a competent opinion establishing a link between 
the Veteran's service and his hearing loss, the Board finds 
no reason to doubt the credibility or competency of the April 
2005 findings.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993) (The credibility and weight to be attached to medical 
opinions are within the province of the Board as 
adjudicators.)

The Board acknowledges the Veteran's contention that his 
hearing loss was caused by noise exposure in service.  
However, as a layman, he is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board recognizes that 
he is competent to give evidence about what he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).


In conclusion, service connection may be granted when all the 
evidence establishes a medical nexus between military service 
and current complaints.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In this case, the Board finds that the evidence does 
not show a link between the Veteran's military service and 
his current complaints of bilateral hearing loss.  Hence, as 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  When available evidence is 
too old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

At his September 2007 hearing, the Veteran and his son 
testified that the Veteran's PTSD has worsened.  The Veteran 
stated that his PTSD causes him to have daily panic attacks 
and affects his employment.  The Veteran's son testified that 
his father's disability has severely affected his 
relationships with his family.  The Veteran also testified 
that he continues to receive VA outpatient psychiatric 
treatment.

Since the most recent VA PTSD examination is dated in August 
2006, and as testimony indicates that the Veteran's 
disability may have worsened, the Board finds that an 
additional examination is needed to determine the current 
severity of the Veteran's PTSD.  Additionally, since the most 
recent VA medical records in the claims file are from April 
2006, updated VA medical records should also be obtained. 

Additional development is also needed prior to further 
disposition of the claim for service connection for tinnitus.  
In June 2005, the Veteran indicated that the ringing in his 
ears was caused by a blow to the head he sustained in 
service.  The Veteran's service medical records show that he 
sought medical treatment in June 1967 after he was hit in the 
head and lost consciousness.  He was subsequently diagnosed 
with and treated for a neck sprain in August 1967.   

During an April 2005 VA examination, the examiner confirmed 
that the Veteran has tinnitus and specifically noted that 
"physical trauma to the head and neck can induce tinnitus."  
However, the examiner did not opine as to whether the 
Veteran's tinnitus was caused by the head and neck trauma he 
experienced in service.  Thus, the Board finds that a remand 
for a more complete etiological opinion is in order.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's VA medical records 
since April 2006.

2.	Schedule the Veteran for a VA PTSD 
examination to determine the current 
nature and severity of his service-
connected PTSD.  The claims file should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  That review should be 
indicated in the examination report.

3.	Have an appropriate specialist review 
the claims file, including the 
Veteran's service medical records and 
the April 2005 VA audio examination 
report, and opine whether it is as 
likely as not (50 percent or greater 
probability) that the Veteran's 
tinnitus was: a) caused by head and 
neck trauma incurred during service; or 
b) caused by acoustic trauma during 
service.

4.	Then, readjudicate the claims.  If any 
benefit sought on appeal remains 
denied, issue a supplemental statement 
of the case and allow the appropriate 
time for response thereto.  Then, 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


